DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 15, 2021, has been entered.  Claims 1, 20-22, 27, 30 and 33 remain pending in this application.  Claims 34, 49-52, 77-79, 61, 62, 67, 73, 74, and 77-79 have been withdrawn.  Claims 2-19, 23-26, 28-29, 31-32, 35-48, 53-60, 63-66, 68-72, 75, 76, 80-100 have been canceled
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Tunius 321 (US 2018/0030321 A1), in view of Collinson (US 2016/0144084 A1).
Regarding claim 1, Tunius’321 discloses a drape for medical applications (an adhesive medical dressing 100 including a backing layer 140; para [0210]; Fig.1), the drape (backing layer 140; para [0210]; Fig. 1) comprising: 
a film layer (backing layer 140; para [0210]; Fig. 1) having a first side and a second side, the first side of the film layer being free of a release layer (as illustrated in Fig. 1 the first side of the film layer, or backing layer 140, is free of a release layer and is directly coupled to the adhesive layer, or switchable adhesive 170); 
an adhesive layer (switchable adhesive composition 170; para [0210]) coupled to the first side of the film layer (backing layer 140; para [0210]; Fig. 1), the adhesive layer switchable adhesive composition 170; para [0210]) having a first bond strength prior to application of the drape (upon application of switchable adhesive layer to the back layer 140 the polymers form an adhesive; Abstract ), a second bond strength (upon polymerization a pressure sensitive adhesive is formed; Abstract) in response to a force applied to the drape, and a third bond strength less than the second bond strength following exposure of the pressure sensitive adhesive layer to electromagnetic radiation in a visible light 
a barrier layer (light occlusive cover layer 180; [para 0211] releasably coupled to the second side of the film layer and configured to block at least a portion of the electromagnetic radiation in the visible light spectrum (para [0211] teaches the light occlusive layer 180 is releasable secured to the second side of the backing layer 140 by a weak adhesive; as in Fig. 1) .Tunius is silent regarding the claim limitation the drape (backing layer 140) is a film layer.  
However, Collinson teaches wound dressings and methods of treatment using negative pressure wound therapy (NPWT).  Collinson teaches that a backing layer is preferably gas impermeable, but moisture vapor permeable, and can extend across the width of the wound dressing.  The backing layer is taught to be a polyurethane film and operates to cover the wound and to seal a wound cavity over which the wound dressing is placed.  
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drape of Tunius such that the backing layer is a film layer that operates to cover a wound and to seal a wound cavity over which the wound dressing is placed as taught by Collinson.
Tunius is silent regarding the claim limitation the adhesive layer switchable adhesive composition 170; para [0210]) substantially covering the first side of the film layer.
However, Collinson teaches wound dressings including contact layers.  Contact layer 2102 is described in para [0110] and illustrated in Fig. 3A- 3C.  Para [0110] states “Some embodiments of the wound contact layer 2102 may also act as a carrier for an optional lower and upper adhesive layer (not shown). For example, a lower pressure sensitive adhesive may be provided on the lower surface 2101 of the wound dressing 2100 whilst an upper pressure sensitive adhesive layer may be provided on the upper surface 2103 of the wound contact layer. The pressure sensitive adhesive, which may be a other such adhesive, may be formed on both sides or optionally on a selected one or none of the sides of the wound contact layer. When a lower pressure sensitive adhesive layer is utilized may be helpful to adhere the wound dressing 2100 to the skin around a wound site. In some embodiments, the wound contact layer may comprise perforated polyurethane film. The lower surface of the film may be provided with a silicone pressure sensitive adhesive and the upper surface may be provided with an acrylic pressure sensitive adhesive, which may help the dressing maintain its integrity. In some embodiments, a polyurethane film layer may be provided with an adhesive layer on both its upper surface and lower surface, and all three layers may be perforated together.”  Fig 4A illustrates the contact layer 3460 is much larger than the transmission layer 3450 or the absorbent layer 3430 so that the wound contact layer 3460 substantially covers the first side of the film layer, backing layer 3410.
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drape of Tunius such that adhesive layer is directly coupled to the first side of the film layer as part of a contact layer wherein the adhesive layer is substantially covering the first side of the film layer to help adhere the wound dressing to the skin as suggested by Collinson.

Claim(s) 1, 20, 30, and 33 are rejected under 35 U.S.C. 103 over Tunius 935 (WO 2014/202935 A1), in view of Tunius 321 (US 2018/0030321 A1).
Regarding claim 1, Tunius discloses a drape for medical applications, the drape (the Title and Abstract disclose surgical incision drapes illustrated in Figs. 14 and 15) comprising: 
a film layer (siliconized release layer 305 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 below) having a first side and a second side, the first side of the film layer being free of a release layer (as illustrated in Fig. 16 the first side of the film layer, or siliconized 
an adhesive layer (switchable adhesive composition layer 302; page 24, fourth full paragraph; Fig. 16 below) coupled to the first side of the film layer (siliconized release layer 305 of second release liner 303; page 24, last paragraph-page 25 end paragraph; Fig. 16 below), the adhesive layer (switchable adhesive composition layer 302; page 24, fourth full paragraph; Fig. 16 below) substantially covering the first side of the film layer (Fig. 16 illustrates the adhesive composition layer 302 substantially covering the first side of the film layer, or siliconized release layer 305) and having a first bond strength prior to application of the drape, a second bond strength in response to a force applied to the drape, and a third bond strength following exposure of the adhesive layer to electromagnetic radiation in a visible light spectrum (Tunius discloses on page 2, last paragraph, “The present invention has been made in view of the aforementioned problems and is based on the discovery that pressure sensitive adhesive polymer compounds, when admixed with non-adhesive curable molecules, can be caused to change from a viscoelastic state to an elastic state upon exposure to visible light or UV light, and can be caused to adhere preferentially to the skin rather than to any carrier layer on which they are supported by controlling the surface properties of the carrier layer or layers.  This makes them suitable as surgical incision site coverings, post-operative bacterial barriers or coverings for wounds by injury, and also renders them suitable for skin closure applications.” Consequently, Tunius discloses an adhesive having three bond strengths: a first bond strength prior to application to the drape; a second bond strength in response to force (or pressure), and a third bond strength following exposure to visible light.); and 
a barrier layer (occlusive layer 304 of second release liner 303; page 24, last paragraph - page 25, end of paragraph); Fig. 16 below) releasably coupled to the second side of the film layer (siliconized release layer 305 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 below) and configured to block at least a portion of the electromagnetic radiation in the visible light 

    PNG
    media_image1.png
    235
    594
    media_image1.png
    Greyscale

Tunius 935 is silent regarding the claim limitation wherein the third bond strength is less than the second bond strength.  However, switchable adhesives acquired their name because they are able to switch their characteristics from a strong bond (tacky) to weak bond (less tacky) or vice versa based on triggers such as light.  Tunius 935 primarily teaches changing a switchable adhesive from being less tacky to a being more tacky when the adhesive is placed in light.
Tunius 321 teaches changing a switchable adhesive from being more tacky to being less tacky when the adhesive is placed in light. Para [0212] teaches the adhesive composition 170 loses tackiness on exposure to visible and/or UV light.  Para [0021] states “An embodiment of the present invention provides an improved switchable adhesive system which undergoes transformation from a tacky state to a non-tacky state in a relatively short period of time compared to known switchable adhesive systems. An embodiment of the present invention provides an improved switchable adhesive system which is repositionable. An embodiment of the present invention provides an improved switchable adhesive system which cause little or 
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the switchable adhesive of Tunius 321 to have a third bond strength less second bond strength to remove, or reposition, a switchable adhesive stuck on a surface of a patient with little or no pain when the adhesive is peeled from the surface of the skin as taught by Tunius 321.

Regarding claim 20, dependent from claim 1 (as modified above), Tunius discloses wherein the film layer (siliconized release layer 305 of the second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above) comprises a polyurethane film layer (polyurethane; page 5, last paragraph-page 6, end of paragraph).  
Regarding claim 30, dependent from claim 1 (as modified above), Tunius discloses wherein the barrier layer (occlusive layer 304 of the second release layer 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above) comprises a material selected from the group consisting of one or more of: a highly breathable polymer, polyurethane, polyamide, polyether block amide, ethylene-vinyl acetate, polyvinyl alcohol, hydroxy acrylics, and carboxy acrylics (polyurethane; page 5, last paragraph-page 6, end of paragraph).  

Regarding 33, dependent from claim 1 (as modified above), Tunius discloses further comprising: 

a support layer (packaging material; page 41, second full paragraph); releasably coupled (the packing material is described as a part plastic film and a part paper packet (page 41, second full paragraph) this packing material is releasably coupled to the outer layer of the drape, occlusive layer 304, by forces such as cohesion and/or frictional force, as examples) to the barrier layer (occlusive layer 304 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above)  opposite the film layer (siliconized release layer  305 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above).  

 Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tunius 935 (WO 2014/202935 A1), in view of Tunis 321 (US 2018/0030321 A1), in view of Feldstein (WO 2015/088368 A1), further in view of Dashipour (International Journal of Biological Macromolecules 72 (2015), 606-613).
Regarding claim 21, dependent from claim 20 (as modified above), Tunius 935 discloses methyl cellulose (and the like, which generally covers carboxyl methyl cellulose (CMC)) as a light transmitting material for the release liners (page 6, the last three lines).  Tunius 935 does not specifically disclose the variant of methyl cellulose, carboxymethyl cellulose (CMC), disposed within the film layer (siliconized release layer 305 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above).  

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drape of Tunius 935 such that the film layer is transparent and comprises CMC, as taught by Dashipour (page 611, second full paragraph). 

Regarding claim 22, dependent from claim 21 (as modified above), Tunius 935 discloses wherein the film layer (siliconized release layer 305 of second release liner 303; page 24, last paragraph-page 25, end of paragraph; Fig. 16 above) is configured to absorb liquid (Page 24, last paragraph, states “The second release liner 303 comprises an occlusive layer 304 which prevents visible light and/or UV radiation from reaching the underlying switchable adhesive composition layer 302. The second release liner 303 also has a siliconized release layer 305, siliconized on the surface that faces the switchable adhesive composition layer 302.” The natural, physical properties of silica, such as a silica gel, is that it absorbs water readily (Please see Wikipedia definition of silica gel).  Consequently, the film layer, siliconized release layer 305 of second release liner 303, containing silica, is configured to absorb liquid.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tunius 935 (WO 2014/202935 A1), in view of Tunis 321 (US 2018/0030321 A1), further in view of Gibbins (WO 2010/060094 A1).
Regarding claim 27, dependent from claim 1, Tunius 935 discloses the claim limitation wherein the barrier layer (occlusive layer 304 that is a component of the second release liner 303; page 24, last paragraph page - 25, end of the paragraph) comprises a substantially transparent (Page 14, first full paragraph) polyurethane film (Page 5, last paragraph) but does not disclose the claim limitation of “having a yellow tint”. The barrier layer having a yellow tint of the present invention and the occlusive layer 304 are both configured to block at least a portion of the electromagnetic radiation in the visible light spectrum.  One way applicant creates a substantially transparent barrier layer is by adding a dye, or tint, to the barrier to transmit only light having a wavelength visible as the color of the dye or coloring (paragraph [0068] of the present application).  The transmission of only light having a wavelength visible of the color of the dye or coloring is a natural phenomenon unable to be claimed.
Placing dyes, or tints, in films for shading has been known and performed for many years.  For example, Gibbins teaches antimicrobial laminate constructs for medical applications comprising one or more layers as illustrated in Figs. 1-2.  These film layers may include binders including polyurethane (Page 9, line 32- page 10, line 8) and a yellow tint (Example 10).  Gibbins teaches that antimicrobial laminate constructs comprising one or more layers may optionally comprise other additives such as colorants or tints to one or more layers (page 8, lines 21-31). Gibbins teaches that a tint is added to the antimicrobial laminate construct to distinguish between different release liners (Page 17, line 33 to page 18, line 16).   
. 
Response to Arguments
Applicant's arguments filed September 15, 2021, have been fully considered but they are not persuasive for the reasons stated above. The rejection above has been updated in view of Applicant’s amendments to the claims. Applicant asserts that Tunius ‘321 does not describe the claim limitation “the adhesive layer substantially covering the first side of the film layer.”  However the combination of Tunius and Collinson teaches this claim limitation. 
Applicant asserts that amended claim 1 does not describe the claim limitation “the first side of the film layer being free of a release layer.”  The examiner is defining the “film layer” as the “siliconized release layer 305”.  The “first side” of the siliconized release layer 305 is directly coupled to the adhesive layer as claimed, free of a release liner.  There is no release liner between the film layer and the adhesive layer.  Consequently, the first side of the film layer is free of a release layer.  Applicant is not claiming that the film layer cannot be a release layer.  Consequently, applicant’s argument is non-persuasive.  
Applicant asserts dependent claims are patentable by virtue of their dependency to the independent claims.  Consequently, the 103 rejections of the dependent claims are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                      

/PHILIP R WIEST/Primary Examiner, Art Unit 3781